Citation Nr: 1041928	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether the Veteran meets the income criteria for payment of 
nonservice-connected pension, to include whether he is entitled 
to payment at the rate for a Veteran with two dependent children, 
and, if so, whether he is entitled to exclude children's incomes 
from his countable income.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from October 1954 to October 1956.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision issued by the San Juan, 
Puerto Rico Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that the Veteran was not entitled 
to pension calculated at the rate for a Veteran with two 
dependent children.  

The Veteran's claim that he meets the income criteria for payment 
of nonservice-connected pension at the housebound rate is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not have custody of either of his children, who 
live with his estranged spouse, and there is no evidence that the 
Veteran is contributing directly to the support of either child.  


CONCLUSION OF LAW

Neither of the Veteran's children may be considered his dependent 
for purposes of Veterans' benefits.  38 U.S.C.A. §§ 101(4)(A), 
1521(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.23(d)(1), 
3.57(d) (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to pension benefits at 
the rate for a Veteran with two dependent children.  Before 
addressing the merits of the appeal, the Board must examine 
whether its duties to the claimant have been met.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

A.  Duty to notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, following the August 2007 receipt of the Veteran's 
statement that he was entitled to calculation of pension benefits 
at the rate provided for a Veteran with two dependent children, 
the RO issued an August 2007 letter which advised the Veteran of 
the evidence required to determine whether the children's income 
was countable to the Veteran.  The Veteran had already provided 
the Social Security number for each child and the record of each 
child's Social Security Administration income, as well as a 2006 
statement that he did not know the address of the individual with 
custody of the children.  

The Veteran's submissions and statements reflect that he was 
aware of the criteria for establishing dependency and was aware 
that income to dependants was countable as income to him, since 
his first submission specifically about his dependents, dated in 
July 2007 and received in August 2007, stated that he was 
requesting "child income exclusion."  

Following the initial adjudication as to whether the Veteran's 
children could be considered his dependents, a January 2008 SOC 
was issued which addressed all regulatory criteria governing the 
determination.  The claim for dependency was again adjudicated 
following the issuance of that SOC, and an April 2010 
supplemental statement of the case (SSOC) was issued.  If there 
was any defect in the content or timing of notice to the Veteran, 
such defect was cured by issuance of a complete notice followed 
by readjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis).  
VA has fulfilled its VCAA notification duties to the Veteran. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty ordinarily includes assisting the Veteran 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, those 
records are not relevant, and no further discussion of 
procurement of those records is required.  The Veteran has 
provided birth certificates and Social Security Administration 
records for each child for whom the Veteran asserts dependency, 
and no further development is required as to those records.  The 
evidence that the Veteran contributes to the support of each 
child, other than benefits paid to the child's custodian based on 
the Veteran's Social Security earning record and retirement, is 
solely within the control of the Veteran.  The Veteran has been 
advised that he should provide such evidence, and has been 
advised that the evidence is not of record.  Such evidence is not 
within records held by VA or by the government, and there is no 
further duty to assist the Veteran to develop this evidence.  

The Veteran has submitted statements on his own behalf.  The 
Veteran has not indicated that there is any source for the 
evidence required other than from his own records.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Facts and analysis

The Veteran asserts that he has two dependents for the purposes 
of calculation of his nonservice-connected pension benefit level.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a Veteran of a 
period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the Veteran's 
willful misconduct.  Martin v. Brown, 7 Vet. App. 196, 198 
(1994).  The Veteran in this case had such service.  If a 
Veteran's combined disability is less than 100 percent, he or she 
must be unemployable by reason of disability.  38 C.F.R. §§ 
3.321, 3.340, 3.342 and Part 4; see also Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 446 (1992).  In this case, the 
Veteran, who is approximately 75 years of age, has not worked in 
many years.  The RO determined that the Veteran's age and medical 
disorders preclude employment.

Except as otherwise provided, a "child" of the Veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired that 
status before the age of 18 years and who is a member of the 
Veteran's household or was a member of the Veteran's household at 
the time of the Veteran's death, or an illegitimate child, if the 
individual (i) is under the age of 18 years; or (ii)  before 
reaching the age of 18 years, became permanently incapable of 
self-support; or (iii) after reaching the age of 18 years and 
until completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at an 
approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 
C.F.R. § 3.57(d).

With respect to Veterans' pension benefits, 38 C.F.R. § 
3.23(d)(1) provides definitions of terms used in this section, 
including "dependent."  A child of a Veteran not in custody of 
the Veteran and to whose support the Veteran is not reasonably 
contributing, may not be considered the Veteran's dependent.  
38 U.S.C.A. § 1521(b); 38 C.F.R. § 3.23(d)(1).

The Veteran has provided a birth certificate which discloses that 
the Veteran is named on the birth certificate of child A, born in 
December 1990 in Puerto Rico, as child A's father.  The Veteran 
has provided a birth certificate which discloses that the Veteran 
is named on the birth certificate of child B, born in March 2001, 
in Brooklyn, New York, as child B's father.  

The Veteran has stated that he and his wife are estranged.  In 
his 2006 claim for benefits, the Veteran stated that the address 
of his children was "unknown."  In November 2006, the Veteran 
stated that his wife was residing in the Dominican Republic.  The 
Veteran did not provide a specific address for his wife.  In July 
2007, the Veteran stated that his wife had been living in 
Pennsylvania, but had moved to the Dominican Republic.  A 
document submitted by the Veteran in August 2007 reflects that 
the Social Security Administration (SSA) was paying benefits to 
the Veteran's wife for child A and for child B based on the 
Veteran's Social Security earning record.  SSA payments for each 
child were shown as being sent to an address in Reading, 
Pennsylvania.  

The Veteran asserts that the payment by SSA to the Veteran's wife 
for his children satisfies the requirement that he reasonably 
contribute to the support of the children.  A July 2007 statement 
from the Social Security Administration states that child A and 
child B are entitled to monthly SSA benefits "as a dependent of 
the wage earner," that is, the Veteran.  However, the fact that 
SSA considers child A or child B a "dependent" of the Veteran 
does not require that VA consider child A or child B a dependent 
of the Veteran for purposes of determination of the payable 
pension benefit.  The Board finds that payment of SSA benefits to 
the Veteran's children does not meet the criteria for dependency 
for pension benefits purposes as set forth in the governing 
regulation, 38 C.F.R. § 3.23(d).  

The Veteran further contends that he contributes to the support 
of the children when they come to see him and live with him for a 
couple of months each year.  However, the Veteran has not 
provided any specific information about visits by either child in 
any year relevant to the pendency of this claim.  

In a December 2007 statement submitted with the December 2007 
substantive appeal, the Veteran stated that  SSA payments to his 
children was "enough support" to consider them his dependents.  
He also stated that he gave them "other amounts depending on 
their needs and upon their request."  However, he did not 
provide any specific information about payment to any child, by 
cash, check, or in any other form, and did not provide 
verification of any expense paid by the Veteran on behalf of 
either child.  The Veteran is the only potential source for such 
evidence, other than the Veteran's estranged spouse or one of the 
children.  The Veteran has not indicated that such information 
could be provided, and has not himself provided any such 
information.  The Board finds that the Veteran's contention that 
he provides reasonable support is not credible.  

The Veteran stated that the monthly report of expenses of 
$1,265.00 were his expenses and that he did not know how much of 
that monthly total was an expense attributable to the children.  
However, in his March 2008 report of expenses, the Veteran did 
not report any expenses for the children.  The lack of 
identification of any expense as an expense of a child renders 
the Veteran's contention that some of his monthly expenses are 
attributable to his children not credible.  

The only evidence of record suggesting that the Veteran is 
contributing to the support of child A or child B are his 
statements that he gives them "amounts based on their needs" 
and his assertion that the payment of SSA benefits to the 
children's custodian constitutes support.  There is no evidence 
the Veteran pays a monthly sum of child support, and there is no 
evidence that he is required by any court to pay monthly child 
support.  

The Veteran does not contend that child A or child B has been in 
his custody at any time during the pendency of this appeal.  
Although the Veteran contends that the children have visited him, 
and that he visits them, these contentions are not credible, 
since the Veteran stated that the address at which the children 
resided was unknown to him in 2006, and provided addresses that 
did not match the address provided by SSA thereafter.  The 
Veteran provided an address for the children's residence that 
matched SSA's address only after the Veteran provided a document 
from SSA with the address to which benefit payments were sent.  

Thus, the record demonstrates that the only verified contribution 
by the Veteran to the support of child A or to child B is payment 
made by SSA which has no monetary effect upon the Veteran.  As 
the Veteran incurs no expense in providing support to child A or 
child B, other than the unverified assertions that the Veteran 
provides undocumented sums at irregular, undocumented intervals, 
the Board agrees with the RO's determination that the Veteran is 
not reasonably contributing support such that child A (prior to 
age 18) or child B is a dependent for VA purposes under 38 
U.S.C.A. § 1521(b) and 38 C.F.R. § 3.23(d)(1).

The Veteran has not submitted any evidence to otherwise support 
his claim that he provides support to either child.  The weight 
of the evidence is against the Veteran's claim that he is 
entitled to consider child A or child B a dependent for purposes 
of Veterans' pension benefits.  There is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

The Veteran has further contended that, since the children do not 
live with him, and the SSA benefits are sent to his wife, the 
Veteran does not have access to any of the children's income.  
This contention is credible.  Since the Veteran is not entitled 
to consider either child A or child B a dependent, their income 
may not be considered as income to him.  No further discussion of 
that calculation is required.  


ORDER

The Veteran's children A and B, not in his custody, may not be 
considered his dependents for VA pension benefits purposes.


REMAND

The record reflects that the agency of original jurisdiction 
included the income of child A and of child B in the Veteran's 
income when calculating whether he was entitled to payment of any 
amount of pension.  See October 2007 rating decision.  Although 
the RO determined that the Veteran was not entitled to claim 
child A or child B as a dependent, the RO did not provide 
specific calculation of the Veteran's pension benefit amount 
compared to the amount of his own SSA benefits countable to him 
as income when it issued the January 2008 SOC.  

The RO awarded entitlement to pension at a higher, housebound, 
rate in a March 2008 rating decision, but did not include 
consideration of the higher, housebound pension rate, when it 
readjudicated the Veteran's entitlement to pension benefits in 
the April 2010 SSOC.  

The Board also notes that SSA records obtained in 2008 reflect 
that child A, who was born in 1990 and who attained age 18 in 
2008, no longer received SSA benefits through the Veteran's 
earnings records as of December 2008.  The adjudications of the 
claim do not reflect this fact.

Remand to consider the specific benefit calculation for a single 
Veteran with no dependents, with comparison to the Veteran's 
actual countable SSA income, is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Provide the Veteran with a notice which 
identifies whether the income of child A or child 
B is countable to the Veteran, given that child A 
and child B are not his dependants for VA pension 
purposes.  If so, provide notice which accurately 
reflects that child B no longer received SSA 
benefits under the Veteran's wage earnings record 
after B attained age 18.  

Provide the Veteran with notice of the amount of 
pension benefit allowable for a Veteran without 
dependents at the housebound rate for the 
relevant period (2006 to the present).  

Provide the Veteran with calculation of the 
comparison of the pension benefit amount at the 
housebound rate compared to the amount of his 
countable income for the relevant period (2006 to 
the present).

2.  Readjudicate the Veteran's claim of 
entitlement to pension benefits as a single 
Veteran with no dependents at the rate for a 
housebound Veteran.  If such action does not 
resolve the appeal, a supplemental statement of 
the case should be issued to the appellant and 
her representative.  An appropriate period of 
time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


